Case: 16-40544      Document: 00513813366         Page: 1    Date Filed: 12/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40544                                FILED
                                  Summary Calendar                       December 27, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME LUIS ESTRADA-MONZON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:14-CR-1015-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jaime Luis Estrada-Monzon in the
appeal of his revocation sentence has moved for leave to withdraw and has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Estrada-Monzon has filed
a response and has moved for appointment of new counsel. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40544   Document: 00513813366    Page: 2   Date Filed: 12/27/2016


                               No. 16-40544

as Estrada-Monzon’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, Estrada-Monzon’s motion for appointment of
counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2